

	

		II

		109th CONGRESS

		1st Session

		S. 1816

		IN THE SENATE OF THE UNITED STATES

		

			October 4, 2005

			Mr. Santorum introduced

			 the following bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend the Internal Revenue Code of 1986 to allow the

		  manufacturing deduction provided by the American Jobs Creation Act of 2004 with

		  respect to income attributable to domestic production activities in Puerto

		  Rico.

	

	

		1.Deduction allowable with

			 respect to income attributable to domestic production activities in Puerto

			 Rico

			(a)In

			 generalSubsection (d) of section 199 of the Internal Revenue

			 Code of 1986 (relating to definitions and special rules) is amended by

			 redesignating paragraph (7) as paragraph (8) and by inserting after paragraph

			 (6) the following new paragraph:

				

					(7)Treatment of

				activities in puerto ricoIn the case of any taxpayer with gross

				receipts for any taxable year from sources within the Commonwealth of Puerto

				Rico, if all of such receipts are taxable under section 1 or 11 for such

				taxable year, then for purposes of determining the domestic production gross

				receipts of such taxpayer for such taxable year under subsection (c)(4), the

				term United States shall include the Commonwealth of Puerto

				Rico.

					.

			(b)Effective

			 dateThe amendments made by subsection (a) shall apply to taxable

			 years beginning after December 31, 2005.

			

